In an action to recover damages for medical malpractice, etc., the defendant James Brown appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Rosengarten, J.), dated October 13, 2004, as denied his motion to dismiss the complaint insofar as asserted against him for lack of personal jurisdiction and granted that branch of the plaintiffs’ motion which was for an extension of time to effect service upon him pursuant to CPLR 306-b.
Ordered that the order is affirmed insofar as appealed from, with costs.
Upon consideration of the relevant factors, the Supreme Court providently exercised its discretion in denying the appellant’s motion to dismiss the complaint insofar as asserted against him for lack of personal jurisdiction and in granting the plaintiffs’ cross motion for an extension of time to effect service upon him pursuant to CPLR 306-b (see Leader v Maroney, Ponzini & Spencer, 97 NY2d 95 [2001]; Lippett v Education Alliance, 14 AD3d 430 [2005]; Chiaro v D'Angelo, 7 AD3d 746 [2004]; Foote v Ruiz, 289 AD2d 374 [2001]).
In light of our determination, we need not address the parties’ remaining contentions. Schmidt, J.E, Santucci, Krausman and Covello, JJ., concur.